DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-3 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1 the closest prior art of Hu (US 20130152353 A1) does not teach, suggest nor discloses or make obvious the combination of a puller structure having a threaded rod, a connecting member, a gripping arm, a fixing base provided with first fixing arms and a first groove, a driven base provided with second fixing arms and a second groove,  wherein the first fixing arms extend permanently and obliquely upward from the fixing base, the second fixing arms extend permanently in a curved manner from the driven base, with the other end of the second fixing arm extending permanently downward; for example the prior art of H.J. Knight (US 1631872 A) show the limitation of a fixing arm being obliquely upward, the prior art of L. Velez (US 8517365 B2) show the second fixing arms extending permanently in a curved manner  and the prior art of Crane (US 724, 818 A) show fixing arms with sliding slots however none of the possible combinations would present the other end of the second fixing arm extending permanently downward including the first/second groove and first/second slide slots limitations in combination with all the other limitations presented in claim 1. Therefore, claims 1-3 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        

LDW
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        April 7, 2022